Citation Nr: 0505305	
Decision Date: 02/25/05    Archive Date: 03/04/05

DOCKET NO.  03-02 718A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased rating for service-connected 
schizophrenic reaction, undifferentiated type, competent, 
with major depressive disorder, currently rated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1968 to 
February 1970.  
 
This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2001 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in October 2001, a 
statement of the case was issued in January 2003, and a 
substantive appeal was received in February 2003.  The Board 
therefore has appellate jurisdiction.  See generally 38 
U.S.C.A. § 7105 (West 2002). 

Although the veteran checked the appropriate box on his 
substantive appeal to request a Board hearing in Washington, 
D.C., he subsequently withdrew that request in November 2004. 

During the course of the appeal, the disability rating for 
the veteran's service-connected psychiatric disability was 
increased from 10 percent to 30 percent, effective from May 
2000. 


FINDING OF FACT

The veteran's service-connected schizophrenic reaction, 
undifferentiated type, competent, with major depressive 
disorder is productive of a disability picture which more 
nearly approximates occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
impaired judgment, disturbances of motivation and mood, and 
difficulty establishing and maintaining effective work and 
social relationships.  


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in 
excess of 50 percent (but no higher) for the veteran's 
service-connected schizophrenic reaction, undifferentiated 
type, competent, with major depressive disorder have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 
4, including § 4.7 and Code 9204 (2004). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

After reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the August 
2004 RO letter have informed the appellant of the information 
and evidence necessary to warrant entitlement to the benefits 
sought.  Moreover, in the RO letter the appellant was advised 
of the types of evidence VA would assist in obtaining as well 
as the appellant's own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The Board also notes that the August 2004 VCAA letter 
implicitly notified the veteran that he should submit any 
pertinent evidence in his possession.  In this regard, he was 
repeatedly advised to identify any source of evidence and 
that VA would assist him in requesting such evidence.  The 
Board believes that a reasonable inference from such 
communication was that the veteran must also furnish any 
pertinent evidence he himself may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the veteran and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters. 

In this case, the RO's decision to deny the claim in August 
2001 came before notification of rights under the VCAA.  It 
is arguable that the VCAA notice was not timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board 
finds, however, that any defect with respect to the timing of 
the VCAA notice in this case was harmless error for the 
reasons specified below.

After the rating action on appeal was promulgated, the RO did 
provide notice to the claimant in the August 2004 RO letter 
regarding what information and evidence is needed to 
substantiate the claims, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his or her possession that 
pertains to the claim.  The veteran submitted new evidence, 
while his claim was on appeal, indicating he understood his 
rights to produce evidence.  Under these circumstances, the 
Board finds that all notification and development action 
needed to render a fair decision on this claim have been 
accomplished and that adjudication of the claim, without 
directing or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record includes service medical records, 
private medical records, VA medical records, and VA 
examination with opinions.  Since the appellant was afforded 
VA examinations with opinions in connection with his claim, 
the requirements of 38 C.F.R. § 3.159(c)(4) have been met.  
In response to a May 2003 RO letter the veteran submitted a 
VA Form 21-4138 statement in support of claim explaining that 
he does "not have any outside private doctors. All my 
evidence is at the VAMC-Reno."  Significantly, no additional 
pertinent evidence has been identified by the appellant as 
relevant to the issue on appeal.  Under these circumstances 
of this particular case, no further action is necessary to 
assist the appellant with these issues.

Criteria and Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected schizophrenic reaction, 
undifferentiated type, competent, with major depressive 
disorder warrants a higher disability rating.  Disability 
evaluations are determined by the application of the Schedule 
For Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran's service-connected schizophrenic reaction, 
undifferentiated type, competent, with major depressive 
disorder has been rated by the RO under the provisions of 
Diagnostic Code 9204.  Under that Diagnostic Code the 
psychiatric disability is rated, as follows: 

A 10 percent rating is warranted where there is occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and the ability to perform 
occupational tasks only during periods of significant stress, 
or where the symptoms are controlled by continuous 
medication.  

A 30 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, and recent 
events).

A 50 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short - and long - term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment, impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.

The highest available rating, 100 percent, is warranted where 
the disorder is manifested by total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, one's own occupation, or one's own name.

The Board notes here that the symptoms listed in VA's general 
rating formula for mental disorders are not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  Mauerhan v. 
Principi, 16 Vet. App. 436 (2002). 

In May 2000, the veteran's representative requested an 
increased rating.  

In December 2000 and April 2001 additional evidence was 
received by the veteran through his representative.  This 
evidence included a December 2000 letter from a psychologist 
discussing the veteran's attendance in some anger management 
courses.  The psychologist, Rondi Mattson, Ph.D., recommended 
that the veteran attend "a course of psychotherapy 
specifically addressing anger related to divorce and custody 
issues and employment problems."  The psychologist explained 
that his "issues appear to be diverse and of long-standing.  
They may be better addressed with individual therapy rather 
than with group classes that focus specifically on 
diminishing domestic violence."  Dr. Mattson also noted that 
the veteran does not use alcohol so class sessions on alcohol 
would not be useful.  The evidence also included a December 
2000 letter from a marriage and family therapist about the 
veteran's difficulty dealing with others.  The family 
therapist, D. Wayne Abbott, Ph.D., expressed concern over the 
veteran's depression, loneliness, and his tendency to push 
forward his views regardless of circumstances.  Dr. Abbott 
explained that the veteran's condition might be harmful to 
some of the clients he serves at work.  Dr. Abbott 
recommended that the veteran's work duties be changed so that 
he does not have direct contact with clients.  Dr. Abbott 
expressed that the veteran's work is helpful to him and he 
generally cares about the clients he serves.    

The evidence received in April 2001 included an April 2001 
private psychiatrist's mental health evaluation.  The veteran 
was specifically seen by Doctor Charles S. Price, M.D., for 
complaints of depression.  Dr. Price noted the veteran's 
history of present illness including his five days in jail 
for a domestic dispute that precipitated his divorce to his 
wife of nine years, his child custody issues, and the stress 
caused from these events.  Dr. Price noted that the veteran 
had been seeing Dr. Mattson for anger management for six 
sessions.  The veteran complained of work stress, of fitful 
sleep with a total of approximately five hours a night, 
overwhelming feeling, decrease in concentration, and increase 
in irritability.  The veteran denied having difficulty with 
anger prior to his marital discord.  He denied suicidal or 
homicidal ideation.  The veteran denied auditory or visual 
hallucinations.  The veteran claimed his appetite was okay 
and his libido was good.  His past psychiatric history 
involved 1969 anxiety attacks, when he was unable to handle 
being a psychiatric coreman trainee, family counseling in the 
late 1990's, and his current treatment.  The veteran had two 
previous relationships prior to his current marriage which 
produced one son.  

Upon examination, Dr. Price found that the veteran was alert 
and oriented times three and in mild distress.  The veteran's 
appearance was clean, tidy, and obese.  He was cooperative 
but with poor eye contact.  His insight and judgment were 
okay.  His speech was without pressure and loquacious.  Dr. 
Price found no increase in latency.  His thought process was 
tight and logical without suicidal ideation or thought 
blocking.  His affect was slightly angry.  The veteran's mood 
was "flat, not depressed, and not ecstatic."  The examiner 
diagnosed the veteran with "Depression, NOS versus 
situational depression.  Possible obsessive compulsive 
disorder versus situational component."  Dr. Price found a 
Global Assessment Functioning (GAF) score of 55.  The veteran 
was prescribed Zoloft.                    

The veteran underwent a VA mental health evaluation in 
October 2000.  His history was basically the same as noted 
above.  He denied taking any medication for mental illness.  
The veteran explained that he had worked the past eight years 
in Reno, Nevada at the VA in fiscal service.  Previously, the 
veteran had worked in mining construction until he was 
injured.  After his injury he was trained in insurance sales.  
The veteran reported generally functioning fairly well in his 
jobs, including his current job.  The veteran explained he 
exercises his visitation rights with his son.  Additionally, 
he has three to five close friends that he relies upon for 
support.  He reported having limited contact with brother, 
sister, and mother.  The veteran described that he had a 
limited social network, but with a few very close contacts.  
The veteran reported having sleep problems two out of three 
nights and often wakes in the middle of the night.  

Upon examination the examiner found that "while his thought 
processes and communication were generally adequate, he did 
appear to have some difficulty responding directly to the 
questions asked."  The examiner noted that the veteran 
continued to repeat themes important to him.  The veteran 
reported experiencing considerable anger, had a shorter fuse, 
and lower frustration tolerance as a result of his marital 
difficulties.  The examiner found no delusions, no indication 
of visual or auditory hallucinations.  The veteran denied 
suicidal or homicidal thoughts or desires.  The veteran 
explained that he felt depressed most of the time and often 
felt frustrated and overwhelmed.  He experienced occasional 
panic attacks, once or twice a year that were increasing due 
to his marital trouble.  His appetite had varied as a result 
of the marital difficulty.  The examiner diagnosed major 
depressive disorder and assigned a GAF score of 65.  The 
examiner found that the veteran "appears to be experiencing 
depressed mood, sleep difficulties, irritability, and 
concentration problems largely in response to his 
psychosocial stressors."  The examiner found that the 
veteran meet the criteria for major depressive disorder but 
did not meet the criteria for schizophrenia.  The veteran's 
earlier mental health episode while in service is consistent 
with his current depression.  The examiner found that his 
overall impairment was "mild-to-moderate."          

The veteran was examined again by the VA in April 2002.  The 
veteran's history was reported the same as listed above.  The 
veteran reported that his divorce was final in December 2001.  
He reported being more isolated lately and having a decrease 
desire to participate socially with his friends.  The veteran 
reported increased irritability , anger since the marital 
problems, and generally depressed.  He reported feeling 
frustrated and overwhelmed often.  He reported continued 
stress at work and stated that he felt his overall emotional 
disturbances were becoming worse instead of better.  The 
veteran denied any psychotic symptoms.  The veteran reported 
having sleep problems four to five days of the week with 
waking up and the inability to return to sleep.  The veteran 
reported being "written up" at work for poor performance 
which he attributes to his depressive disorder.  

On examination the veteran was alert and oriented to person, 
place, time, and situation.  The veteran was on time to 
appointment, dressed causally, clean but unshaven and obese.  
The examiner found that his attitude was guarded.  His eye 
contact was downcast or directed at the wall, but rarely 
maked eye contact with the examiner.  His speech was of 
normal rate and volume.  The veteran's mood was frustrated 
and affect was dysphoric, anxious and somewhat irritable.  
The veteran was angry when he referred to his divorce and was 
irritated when he was interrupted.  The examiner found no 
altered perceptions, no overt delusional or obsessional 
thinking.  The veteran denied suicidal, homicidal, or violent 
ideations.  The examiner found his judgment and abstractive 
ability in tact and his intelligence appeared average.  The 
examiner diagnosed major depressive disorder.  The examiner 
agreed with the previous VA examiner that the veteran met the 
criteria for major depressive episode but not schizophrenia.  
The examiner assigned a GAF score of 55.  

The veteran was examined again by a VA examiner in September 
2003.  Again, the veteran's history is the same as above.  
The examiner noted that the veteran's divorce was a couple 
years old but he spoke about it as if it had just happened.  
The veteran acknowledged that he had poor coping skills.  The 
examiner reported that he was appropriately groomed and 
dressed in casual clothes.  The veteran had good eye contact 
and was cooperative.  His affect was appropriate.  His mood 
was frequently depressed and angry.  The veteran denied 
hallucinations, delusions,  suicidal thoughts, or homicidal 
thoughts.  The examiner found no evidence of psychotic 
thought processes or cognitive dysfunctions.  The examiner 
diagnosed major depressive disorder.  The examiner assigned a 
GAF score of 60 as moderate depressed mood and moderate 
difficulty in social functioning.  The examiner noted that 
there had not been much change since the veteran's last exam.  

The veteran was treated for depression in December 2003.  The 
examiner recommended a medication of Paxil in addition to his 
simvastatin.  Previously the veteran had been taking Prosac.

The veteran underwent another mental health evaluation in 
February 2004 for complaints of depression, isolation, 
difficulty at work, and seeing things at Sierra Nevada HCS.  
The veteran's history was the same as listed in previous 
examinations.  The veteran reported more frequent anxiety 
attacks, one or two a month.  The veteran reported that he 
was seeing some type of motion out of his peripheral vision 
and feels the presence of someone that he can not see.  The 
veteran reported hearing a male's voice talking to him in the 
background but the words are mumbled and he can not 
understand.  The veteran denied major hallucinations and 
pervasive delusions.  The veteran complained of frequent 
anger outbursts with ex-wife and co-workers.  The veteran was 
able to complete the mental status examination without 
difficulty.  The veteran was tense, but related to the 
examiner's questions appropriately and calmly.  The veteran 
had some difficulty staying on task when answering the 
veteran's questions and was excessively long-winded.  The 
examiner found no formal thought disorder.  The veteran 
denied any agoraphobia.  The veteran reported that other 
people find him strange, difficult to have conversations 
with, and end up avoiding him.  The examiner found that the 
veteran's insight and judgment were poor to average and his 
intelligence normal.  The examiner diagnosed major depressive 
episode, generalized anxiety, obsessive-compulsive disorder, 
and schizophrenia by history.  The examiner assigned a GAF 
score of 45, moderate to severe impairment in work and 
relationships including family.  The examiner noted that it 
appeared the veteran's co-workers found his behavior 
inappropriate and disruptive and that the veteran failed to 
understand their reaction to his behavior.  The examiner 
found that the veteran was quite impaired interpersonally.  
The examiner noted that veteran has been impulsive and shown 
poor judgment in the work place.  The examiner noted that the 
veteran takes an anti-depressant but recommended he also take 
an anti-psychotic.  The examiner opined that the veteran was 
sufficiently impaired psychiatrically that he is unable to 
work.  

A VAMC outpatient record from Las Vegas in March 2004 
treating the veteran's diabetes indicated that his depression 
was stable and he was functioning and working at a pretty 
good level.                            

The veteran underwent five mental health evaluations 
receiving the GAF scores of 65, 55, 55, 60, and 45.  The GAF 
scale is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Diagnostic and Statistical Manual 
of Mental Disorders 32 (4th ed. 1994) [hereinafter DSM-IV].  
A 41-50 score indicates "serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)." A 51-
60 score indicates "moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers)." A 
61-70 score indicates "some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships." 

It appears clear that the veteran's depressive disorder is 
productive of moderate impairment.  The veteran appears 
fixated upon his divorce and has difficulty relating to co-
workers.  He is interpersonally impaired and has trouble 
communicating.  He has difficulty keeping on task, obsesses 
on things he is interested in, and is loquacious.  He has 
constant anger and irritability, frequent depression, and 
frequent feelings of being overwhelmed.  He frequently has 
interrupted sleep and has frequent anxiety attacks.  The 
veteran does have a few close friends that he is close with 
and has visitation with his son.  The veteran has had three 
relationships, the last one lasting nine years.  The veteran 
has been able to maintain a full time job.  Although the 
veteran recently complained of hearing a mumbled voice and 
sees things outside his peripheral vision, generally he has 
no psychotic features.  Nearly all of the veteran's GAF 
scores, four out of five, only involved mild to moderate 
symptoms.
  
The Board notes that at the veteran's most recent examination 
the examiner assigned him a GAF score of 45 indicative of 
serious symptoms that the examiner described as "moderate to 
severe".  The examiner also recommended an anti-psychotic 
drug for the veteran's visual phenomena and voices as well as 
opined that he could no longer work.  However, the veteran 
was treated for diabetes a month after his last examination 
and was found to be functioning fairly well and was 
continuing his long held full time job.  Even at the February 
2004 exam, the veteran denied major hallucinations and denied 
any pervasive delusions.  The veteran was not diagnosed with 
any new mental illness based on any new symptoms.  The 
overall medical evidence clearly reflects a moderate 
impairment.

It appears that the veteran's service-connected psychiatric 
disability is productive of symptoms which are included in 
the rating criteria for the 30 and 50 percent ratings.  It 
appears that his self-care is normal, although his 
conversation and behavior have been noted to be problematic.  
His sleep problems and panic attacks appear to fit more 
within the criteria for the present 30 percent rating.  It is 
clear, however, that his psychiatric symptomatology have a 
detrimental effect on his ability to establish and maintain 
effective work and social relationships.  This would fall 
within the criteria for a 50 percent rating. 

The Board is thus presented with an evidentiary record which 
does not clearly show that the veteran's situation fits 
within either the 30 or the 50 percent rating criteria.  
Several psychiatric examinations have documented the symptoms 
and the veteran continues to receive therapy.  These records 
suggest that the impairment is gradually increasing.  Under 
the circumstances of this particular case, the Board believes 
that there is an approximate balance of the positive evidence 
with the negative evidence on the question of whether a 30 
percent rating or a 50 percent rating is warranted.  
Resolving all doubt in the veteran's favor, the Board finds 
that a 50 percent rating is for application.  38 C.F.R. 
§ 4.3.  

However, the clear preponderance of the evidence is against a 
finding that the criteria for the next higher rating of 70 
percent have been met.  There is no persuasive evidence of 
suicidal ideations, or obsessional rituals with interfere 
with routine activities.  Although the veteran does appear to 
have problems with long speech, it is not shown to be 
illogical, obscure, or irrelevant.  There is also no showing 
of near continuous panic or depression affecting the ability 
to function independently, appropriately and effectively.  
The veteran does have anger, but is apparently able to 
control his impulses.  There is no spatial disorientation or 
neglect of personal appearance or hygiene.  Entitlement to a 
70 percent rating is not warranted by the evidence of record. 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service-connected schizophrenic reaction, undifferentiated 
type, competent, with major depressive disorder, has resulted 
in marked interference with employment or necessitated 
frequent periods of hospitalization.  Under these 
circumstances, the Board finds that the veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a 50 percent rating for service-connected 
schizophrenic reaction, undifferentiated type, competent, 
with major depressive disorder, is warranted.  The appeal is 
granted to this extent, subject to laws and regulations 
applicable to payment of VA monetary benefits. 


	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


